DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crenshaw (US 2014/0066196 A1) in view of Kunkel et al. (US 2012/0051635 A1) and Endo et al. (US 2020/0296323 A1).
7.	With reference to claim 6, Crenshaw teaches A method, comprising: converting a set of scene pixel values for a scene pixel in a scene image captured from an original scene into a set of L, M and S scene pixel values represented in an LMS color space for the scene pixel, the set of scene pixel values being represented in an input color space; (“In block 311 the process processes a video game play event. The event may be a passage of time, a video game action based on a user input, for example indicative of a command to move a video game character or have the character manipulate an article, or some other video game event. ... The process may be performed by the processor executing instructions to retrieve models which may be used to command drawing an object or objects for the video game scene, and a graphics processor determining pixel values, generally RGB pixel values.” [0030-0031] “In various embodiments the process modifies the pixel values by effectively performing matrix operations on representations of the pixel values. In various embodiments the process converts the pixels from a Red Green Blue (RGB) color space to an LMS color space.” [0035])
Crenshaw does not explicitly teach deriving a scene light level for the scene pixel based on the set of L, M and S scene pixel values for the scene pixel; mapping, based on an optical-to-optical transfer function (OOTF), the scene light level to a mapped light level of the scene pixel; applying a common ratio to each of the L, M and S scene pixel values in the set of L, M and S scene pixel values for the scene pixel to generate a set of mapped L, M and S scene pixel values for the scene pixel, the common ratio being computed from the scene light level and the mapped light level; generating a display image including a display pixel for which a set of display pixel values is derived from the set of mapped L, M and S scene pixel values. These are what Kunkel teaches. Kunkel teaches deriving a scene light level for the scene pixel based on the set of L, M and S scene pixel values for the scene pixel; (“FIG. 6 depicts examples of a source image processor and a target image processor that use light source detection for facilitating color matching between different viewing conditions, according to various embodiments. As shown in diagram 600, a source image generator 620 and a target image processor 640 are associated with a source environment 680 and a target environment 690, respectively. Source image generator 620 can include a response processor 622 and an appearance correlate generator 624, and target image processor 640 can include an inverse response processor 642. Response processor 622 is configured to perform chromatic adaptation to generate responses (e.g., transformed cone space responses). Response processor 622 can be configured to receive data representing the following color channel values in a cone color space: a long tristimulus value ("L"), a medium tristimulus value ("M"), and a short tristimulus value ("S") for non-linearly transforming L, M, and S into transformed response values. Response processor 622 can operate in accordance with any CAM. Appearance correlate generator 624 is configured to generate appearance correlates mapping, the scene light level to a mapped light level of the scene pixel; applying a common ratio to each of the L, M and S scene pixel values in the set of L, M and S scene pixel values for the scene pixel to generate a set of mapped L, M and S scene pixel values for the scene pixel, the common ratio being computed from the scene light level and the mapped light level; (“LDR2HDR processor 1252 can be configured to apply an inverse tone-mapping operation on data representing light sources and non -light sources, thereby mapping the luminance values from the LDR range to some fraction, alpha 1280, of an available dynamic range and luminance levels of an HDR display or projection device. The diffusively reflective objects are then mapped to within a range bounded by alpha 1280, whereas the regions of LDR image 1201 including a perceived light-source receives a luminance boost into the high dynamic range.” [0071] “An HDR image 601 can be associated with a range of luminance levels that provide a greater amount of contrast between luminance levels than a low dynamic range. In some cases, an amount of contrast can be determined by the ratio between a higher (e.g., highest) luminance value and a lower (e.g., lowest) luminance value. Optionally, tonemapper 652 is shown to provide optional tone reproduction (or tone mapping) to subsequently compress a range of luminance values for HDR image 601 into a smaller range of luminance values to, for example, display image 601 using display device 656. Thus, display device 656 can be a low dynamic range ("LDR") device that is capable of providing for a low dynamic range of luminance values (e.g., about 2 to 3 orders of magnitude).” [0057]) Kunkel further teaches generating a display image including a display pixel for which a set of display pixel values is derived from the set of mapped L, M and S scene pixel values. (“an image 601 (and pixels thereof) to a corresponding color at display device 656 so that they are perceptibly the same, according to a human visual system, for example. Inverse response processor 642 can operate in accordance with any inverse CAM.” [0054]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kunkel into Crenshaw, in order to facilitate the prediction of the appearance of color in images for different viewing environments.
The combination of Crenshaw and Kunkel does not explicitly teach an optical-to-optical transfer function (OOTF).  This is what Endo teaches (“The OOTF unit 115 (first converter unit) performs conversion processing using an OOTF (Opto -Optical Transfer Function), which is part of the parameter information for adjusting the HDR,” [0041]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endo into the combination of Crenshaw and Kunkel, in order to adjust the HDR that the visibility of the HDR video on the display of the HDR monitor  is brought closer to a realistic scene.
8.	With reference to claim 7, Crenshaw does not explicitly teach the scene light level for the scene pixel is derived as an average of the corresponding L and M scene pixel values. This is what Kunkel teaches (“Image processor 120 can be configured to determine a white point for image 101b by computing an average tristimulus value for each candidate light source. ... source image generator 160 and CAM 162 are configured to perform chromatic adaptation for each pixel (i.e., including 
9.	With reference to claim 8, Crenshaw does not explicitly teach mapping the scene light level to the mapped light level of the scene pixel comprises applying the OOTF to the scene light level to obtain the mapped light level, and the common ratio corresponds to the ratio of the mapped light level to the scene light level. This is what Kunkel teaches. Kunkel teaches mapping the scene light level to the mapped light level of the scene pixel comprises the scene light level to obtain the mapped light level, and the common ratio corresponds to the ratio of the mapped light level to the scene light level. (“LDR2HDR processor 1252 can be configured to apply an inverse tone-mapping operation on data representing light sources and non -light sources, thereby mapping the luminance values from the LDR range to some fraction, alpha 1280, of an available dynamic range and luminance levels of an HDR display or projection device. The diffusively reflective objects are then mapped to within a range bounded by alpha 1280, whereas the regions of LDR image 1201 including a perceived light-source receives a luminance boost into the high dynamic range.” [0071] “An HDR image 601 can be associated with a range of luminance levels that provide a greater amount of contrast between luminance levels than a low dynamic range. In some cases, an amount of contrast can be determined by 
The combination of Crenshaw and Kunkel does not explicitly teach applying the OOTF.  This is what Endo teaches (“The OOTF unit 115 (first converter unit) performs conversion processing using an OOTF (Opto -Optical Transfer Function), which is part of the parameter information for adjusting the HDR,” [0041]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endo into the combination of Crenshaw and Kunkel, in order to adjust the HDR that the visibility of the HDR video on the display of the HDR monitor  is brought closer to a realistic scene.
10.	With reference to claim 9, Crenshaw does not explicitly teach the scene image comprises a plurality of sets of scene pixel values for a plurality of scene pixels of the scene image, wherein each set of scene pixel values in the plurality of sets of scene pixel values corresponds to a respective scene pixel in the plurality of scene pixels; and further comprising repeating the steps of claim 6 for each set of scene pixel values in the plurality of sets of scene pixel values to generate a plurality of sets of display pixel values to be included in the display image. This is what Kunkel teaches (“an image 601 (and pixels thereof) to a corresponding color at display device 656 so that they are perceptibly the same, according to a human visual system, for example. Inverse response processor 642 can operate in accordance with any inverse CAM.” [0054] “LDS map generator 1530 can implement one or more of the above-described operators for sets of one or more pixels to identify light sources in an image.” [0080] “Image generator 304 can determine a first set of values that are representative of changes in luminance values in image 321c that indicate a boundary for a first group of pixels in the image. The differences of values at the boundary indicate changes in luminance (or gray level, between dark/black to light/white) present in the original image 321c over a relatively small spatial distance. For example, a difference of "0" indicates there are no changes, where a positive difference and a negative difference indicate an increase and a decrease, respectively, in luminance values. The relatively high spatial frequency at the boundary indicates a candidate light source for a layer including image 321c. Blurring filter 325b is configured to distribute (e.g., using a Gaussian blur operation) the first set of values representative of the changes in the luminance values over neighboring pixels to form distributed values representative of the changes in the luminance values in another image, such as image 311b. Downsampler 325a downsamples the other image to form image 311b that includes a second set of values representative of changes in luminance values that indicate another boundary for a second group of pixels. Difference evaluator 306 .

Allowable Subject Matter
11.	Claims 1-5 and 10-21 are allowed.
Prior arts in the record, e.g., existing prior arts Crenshaw (US 2014/0066196 A1), Kunkel et al. (US 2012/0051635 A1) and Endo et al. (US 2020/0296323 A1), alone or combined do not teach the claim feature of “converting a set of scene pixel values for a scene pixel in a scene image captured from an original scene into a set of I, T and P scene pixel values represented in an ICtCp color space for the scene pixel, the set of scene pixel values being represented in an input color space; mapping, based on an optical-to-optical transfer function (OOTF), a I scene pixel value in the set of I, T and P scene pixel values to a mapped I scene pixel value”, and the examiner has not discovered prior art reference teaching the cited limitations during the application prosecution. Thus, it is believed a unique feature in the invention and is suggested to be allowed with the condition set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619